DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unger et al. (US Patent No. 5,558,092).
With regards to claim 1, Unger et al. disclose an apparatus comprising:
one or more high intensity focused ultrasound (HIFU) units (16) comprising first ultrasonic transducers (i.e. “therapeutic transducer elements”) configured to generate HIFU waves (column 7, line 50-67, referring to the linear array (16) of therapeutic transducer elements capable of generating US waves at a frequency in the range of about 0.25-100 MHz, which corresponds to a HIFU frequency range; Figures 1-4) and 
one or more elasticity detectors (12, 14)  comprising second ultrasonic transducers (i.e. “diagnostic transducer elements”) configured to sense a characteristic of a shear wave (column 8, lines 1-13, referring to the diagnostic transducer elements of the first and second arrays (12, 14) which are capable of generating and receiving US waves at a frequency in the range of about 1.0 MHz to about 10.0 MHz, which is capable of sensing/imaging a characteristic of a shear wave; Figures 1-4), 
the one or more HIFU units and the one or more elasticity detectors being disposed on a common ultrasound device (column 8, lines 15-19, referring to the linear arrays (12, 14, 16) being arranged on a “common platform 18” (i.e. common ultrasound device); Figures 1-5);
wherein the one or more HIFU units and the one or more elasticity detectors are disposed on a first substrate (18) of the common ultrasound device, the first substrate being bonded to a second substrate (i.e. flexible circuit boards 28, 30) comprising 
With regards to claim 2, Unger et al. disclose that the first ultrasonic transducers (16) of the one or more HIFU units are integrated on the first substrate (18) (column 8, lines 14-31; Figures 1-2, 4).
With regards to claim 3, Unger et al. disclose the ultrasound device comprises a handheld probe (column 10, lines 40-50, referring to the hand-held unit; Figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US Pub No. 2015/0032002) in view of Unger et al. (US Patent No. 5,558,092).
With regards to claim 1, Rothberg et al. disclose an apparatus comprising:
one or more high intensity focused ultrasound (HIFU) units comprising first ultrasonic transducers configured to generate HIFU waves (paragraphs [0089], 0252], referring to the ultrasound transducers may be used for HIFU; note that the “HIFU units” have been interpreted under 35 USC 112(f) as corresponding to capactive micromachined ultrasound transducer (CMUT), and equivalents thereof, as set forth in paragraph [0008] of the specification in the corresponding instant US PG-Pub 2019/0000422) and 
one or more elasticity detectors comprising the first ultrasonic transducers configured to sense a characteristic of a shear wave (paragraphs [0020], [0172], [0308], referring to ultrasound transducer probe which comprises of ultrasound transducer elements and may support various imaging modes, including the imaging mode being shear wave imaging), 
the one or more HIFU units and the one or more elasticity detectors being disposed on a common ultrasound device (paragraphs [0099], [0252], referring to the ultrasonic transducers being integrated with circuitry “on a single substrate”, wherein the ultrasonic transducers may be used for both ultrasound imaging applications and HIFU),
wherein the one or more HIFU units and the one or more elasticity detectors are disposed on a first substrate of the common ultrasound device, the first substrate being bonded to a second substrate comprising electronic circuitry electrically coupled to the 
However, though Rothberg et al. do disclose that their apparatus comprises first ultrasonic transducers which correspond to both the one or more HIFU units and the one or more elasticity detectors (paragraph [0252], referring to the ultrasonic transducers may be used for “both” ultrasound imaging applications and HIFU), Rothberg et al. do not specifically disclose that the one or more elasticity detectors comprise second ultrasonic transducers (i.e. the elasticity detectors are separate second ultrasonic transducers from the first ultrasonic transducers).
Unger et al. disclose methods and apparatus for performing diagnostic ultrasound simultaneously with the application of therapeutic ultrasound waves, wherein the methods/apparatus are particularly advantageous in performing ultrasonic imaging of a region of a patient while simultaneously applying therapeutic ultrasonic waves to the region, thus providing the operator the ability to monitor the treatment in real time (Abstract; column 2, lines 33-44).  The ultrasonic transducer assembly comprises a linear array (16) of therapeutic transducer elements capable of generating ultrasonic waves at a frequency in the range of 0.25 to about 100 MHz (i.e. HIFU frequency range) and first and second linear arrays of diagnostic transducer elements (12, 14), wherein the respective linear arrays of transducer elements (12, 14, 16) are arranged on a 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have the one or more elasticity detectors comprise second ultrasonic transducers (i.e. the elasticity detectors are separate second ultrasonic transducers from the first ultrasonic transducers), as taught by Unger et al., in order to perform ultrasonic imaging of a region of a patient while simultaneously applying therapeutic ultrasonic waves to the region, thus providing the operator the ability to monitor the treatment in real time (Abstract; column 2, lines 33-44).
With regards to claim 2, Rothberg et al. disclose that the first ultrasonic transducers of the one or more HIFU units are integrated on the first substrate (202) (paragraphs [0166], [0252]; Figure 6).
With regards to claim 3, Rothberg et al. disclose that the ultrasound device comprises a handheld probe (paragraph [0079], [0104], referring to the ultrasound devices being moveable “by hand” and thus the probe can be “handheld”; Figures 1A-1D). 
With regards to claim 4, Rothberg et al. disclose that at least one of the one or more HIFU units comprises a capactive micromachined ultrasound transducer (CMUT) (paragraph [0166], referring to the transducers (204) may be CMUTs).
With regards to claim 7, Rothberg et al. disclose that the one or more elasticity detectors are configured to sense a velocity of the shear wave (paragraph [0308], referring to the shear wave imaging, wherein generating shear wave images requires sensing a shear velocity).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. in view of Unger et al. as applied to claim 1 above, and further in view of Fan et al. (US Pub No. 2010/0317971).
With regards to claim 5, as discussed above, the above combined references meet the limitations of claim 1. However, Rothberg et al. does not specifically disclose that the at least one of the one or more HIFU units is configured to emit an acoustic intensity that is between 500 W/cm^2 and 20KW/cm^2.
Fan et al. disclose that effective HIFU therapy waveforms can be provided by having the one or more HIFU units be configured to emit an acoustic intensity that is between 500 W/cm^2 and 20 KW/cm^2 (paragraph [0075]).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have the at least one of the one or more HIFU units of the above combined references be configured to emit an acoustic intensity that is between 500 W/cm^2 and 20KW/cm^2, as taught by Fan et al., as this is a known acoustic intensity that provides effective HIFU therapy (paragraph [0075]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Unger has been introduced to teach one or more elasticity detectors to comprise second ultrasonic transducers (i.e. the elasticity detectors are separate second ultrasonic transducers from the first ultrasonic transducers), wherein, as separate HIFU and diagnostic transducer elements can be provided on the same substrate.  	
An alternative rejection has also been provided relying solely on Unger as
Unger anticipates claims 1-3.  
The claims therefore remain rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoon et al. (US Pub No. 2015/0112181) disclose a first ultrasonic transducer array (110) being disposed in a first region A1 and a second ultrasonic transducer array (120) being disposed in a second region A2 on the same substrate (Abstract; paragraph [0031]; Figure 1).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793